Exhibit 3.3 CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A, PREFERRED STOCK The undersigned, Robert Timothy, does hereby certify that: 1. He is the President and Secretary, respectively, of Sport Endurance, Inc., Inc., a Nevada corporation (the “Corporation”). 2. The Corporation is authorized to issue 10,000,000 shares of preferred stock, of which 2,000,000 have been issued. 3. The following resolutions were duly adopted by the Board of Directors: WHEREAS, the Certificate of Incorporation of the Corporation provides for a classes of its authorized stock known as preferred stock, comprised of 10,000,000 shares, $0.0001 par value, issuable from time to time in one or more series; WHEREAS, the Board of Directors of the Corporation is authorized to fix the dividend rights, dividend rate, voting rights, conversion rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of preferred stock and the number of shares constituting any Series and the designation thereof, of any of them; and WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant to its authority as aforesaid, to fix the rights, preferences, restrictions and other matters relating to a series of the preferred stock, which shall consist of up to 10,000,000 shares of the preferred stock which the corporation has the authority to issue, as follows: Class A Preferred 10,000,000Shares NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide for the issuance of a series of preferred stock for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to each series of preferred stock as follows: TERMS OF PREFERRED STOCK Section1. Dividends. The shares of preferred A stock shall have no dividend rights except to participate in dividends declared by the Board of Directors in the same rate as the conversion rights of each issue. Section2. Liquidation. Upon any liquidation, dissolution or winding-up of the Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders shall not be entitled to any preference but shall participate in the liquidation with the same status as common share holders in the same ratio as the conversion rights provide. Section3. Voting The shares of Preferred A Stock shall vote with Common Shareholders at the same rate as the conversion rights provide. Section4. Conversion Features The shares of Preferred A Stock shall convert into shares of the Corporation’s Common Stock at the discretion of the Holder or the Corporation at the following rates: Class A Preferred 3 Shares of Common for each Share Preferred Section5. Redemption. The shares of Preferred A Stock shall have no redemption rights. Section6. Miscellaneous. a) Notices. Any and all notices or other communications or deliveries to be provided by the Holders hereunder, including, without limitation, any Notice of Conversion, shall be in writing and delivered personally, by facsimile, sent by a nationally recognized overnight courier service, addressed to the Corporation, at the address set forth above, facsimile number to be determined, Attn: Robert Timothy or such other address or facsimile number as the Corporation may specify for such purposes by notice to the Holders delivered in accordance with this Section. Any and all notices or other communications or deliveries to be provided by the Corporation hereunder shall be in writing and delivered personally, by facsimile, sent by a nationally recognized overnight courier service addressed to each Holder at the facsimile telephone number or address of such Holder appearing on the books of the Corporation, or if no such facsimile telephone number or address appears, at the principal place of business of the Holder. Any notice or other communication or deliveries hereunder shall be deemed given and effective on the earliest of (i)the date of transmission, if such notice or communication is delivered via facsimile at the facsimile telephone number specified in this Section prior to 5:30 p.m. (Eastern Standard time), (ii)the date after the date of transmission, if such notice or communication is delivered via facsimile at the facsimile telephone number specified in this Section later than 5:30 p.m. (Eastern Standard time ) on any date and earlier than 11:59 p.m. (Eastern Standard time ) on such date, (iii)the second Business Day following the date of mailing, if sent by nationally recognized overnight courier service, or (iv)upon actual receipt by the party to whom such notice is required to be given. b) Absolute Obligation.
